Honorable G. E. Rigby
County Audi'tor
Uvalde Gouhty   *
Uvalde, Texas
Dear Sir:                 Opinion'No/O-4299
     . .                  Fh: Under the facts submitted, is
                               a taxpayer entitled to a remls-
                               sion of penalties and interest
                               unilerHouse~Blll 76; Acts 47th
                               Leglslatirre,I~Regular
                                                    Session,
                               where'euch.tqes are paid after
                               November 1, 19411
          This department has received and considered your written
request for an opinion. We quote from your request: _
         “A taxpayer of this County went to the office
    of the tax collector to inquire about the ,amoOntof
    her taxes. -At .that time, the tti collector told her
    that the Legislature had passed a bill remitting
    penalty and Interest, under certain conditions, pro-
    vidingtaxes were paid by November‘lst; that that he
    had received the law. Thereupon, the tax collector
    told the taxpayer, that upon receiving the law as
    passed by the Legtslature, he would figure the taxes
    and send her a-tax statement, and the taxpayer stated
    that she isouldpay the taxes upon receipt of the
    statement.
         "The tax collector did not send this statement,
    and the taxpayer did not come in to pay the taxes un-
    til after November lst, at which time, the tax collect-
    or told the taxpayer that he would be unable to issue
    her a receipt unless she paid all penalty and interest.
         Wf'would like to know whether or not, after the
    above-conditions, the tax collector would have power
    to accept payment of this.taxpayar?& delinquent taxes,
    without collecting penalty and interest."
Honorable G. E. Rigby, page 2 O-4299


           From the facts given in your letter we will assume
that the taxes were delinquent and that the taxpayer desired
to take advantage of the'provisions of House Bill 76, Acts 47th
Legislature; Regular Session, .1941,and that yours inquiry in-
volved the provisions of that Act. Section.1 of said House Bill
76 provides:
         .eSection 1. That all interest and penalties
     that have accrued on all ad~valorem or poll taxes
     that were delinquent on or before July 1, 1940, due
     the state, any county, common school district, road
     district, levee Improvement district, water improve-
     ment distr~ict,and water control and improvement
     district, irrigation district and other defined sub-
     divisions of.the state (and, subject to the provisions
     hereinbefore and hereinafter contained, such interest
     and penalties on delinquent ad valorem and poll taxes
     due cities, towns and villages, and special~school
     districts, and independent school districts,) shall be
     and the same are hereby released, provided said ad
     valorem'and pdll,taxes are paid on or before November
     1, 1941.".,(Underscoring ours)
          It iill be seen that the above statute, providing for
the remission of penalties and Interest, does not authorize the
assessor and collector of taxes to change the law so‘as to extend
the time withinwhich the taxes must be paid in order for the tax-
payer to avail himself of its~provisions.
           The rule with reference to the power of public officers
 is stated in Tex. Jur. Sec. 67, pp. &o-&2,   inclusive, where it
 is said:
          "Public officers and governmental and admlnis-
     tratiue~boards possess only such powers as are express-
     ly,conferred upon them by law or are necessarily implied
     from the powers so conferred. They cannot legally per-
     form acts not authorized by existing law, and the repeal
     of a statute authorizing an officer to do a particular
     thing, or of the statute that created the office,
     necessarily revokes and terminates its power.
         "mile publid officers  are for some purposes
     agents.of the public and of the community which they
     represent, they are agents whose duty and authority
Honorable G. E. Rigby, page 3 O-4299


     are defined and lirritedby law; not agents with
     general authority to bind the public. The rule
     that an agent can bind his principal by. acts with-
     in the apparent scope of his authority does not
     apply to them. Ordinarily they cannot bind the
     government which they represent beyond the authority
     conferred upon them, in the absence of an estoppel
     or ratification of unauthorized acts. Furthermore,
     officers are not the agents of each individual member
     of the community, and no citizen can be presumed to
     assent to their illegal or unauthorized acts.
          "Persons who deal with ~publicofficers are bound
     to take notice of their powers and are charged with
     knowledge that they can bind the government only as
     authority has been conferred."
          We think that the statement of the tax assessor-collector
to the taxpayer could not and did not change the existing law with
reference to the time within which her delinquent taxes must have
been paid in order to avail herself of the remission of penalties
and interest. Everyone is charged with knowledge of the law.
Since the statute does not confer upon the assessor and collector
authority to extend the time, stated clearly and unequivocally
therein, within which the payment of such taxes is required,,in
order for the taxpayer to avail herself of the remission,~and
since the assessor and collector, according to the authority cited
above, was not otherwise authorized to change the law, it follows,
therefore, that your question must be answered in the .negative and
that, under the facts submitted by you, the tax assessor and col-
lector would not have,the authority to accept payment of the tax-
payerts delinquent taxes without collecting the penalty and interest
due thereon.
           We    trust that in.this manner we have fully answered your
inquiry.     _
                              Yours very   truly
                               ATTORNEY GENERAL OF TEXAS

                              BY       Harold MOCracken
                                              Assistant
HM:EJ/ pam
APPROVED JAN 30 1942
GRGvER.SsELLERS
RIFtST~ASSISTART
ATTORNEY GENERAL OF TEXAS
APPROVED OPINION COMMITTEE
BY BWB, CHAIRMAN